Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 27-42, drawn to a multifunctional diffusion barrier. 
Group II, claim(s) 43, drawn to a method of making a multifunctional diffusion barrier. 
Group III, claim(s) 44, drawn to another method of making a multifunctional diffusion barrier. 
Group IV, claim(s) 45, drawn to another method of making a multifunctional diffusion barrier. 
V, claim(s) 46, drawn to an aircraft. 
Group VI, claim(s) 47, drawn to a liquid barrier. 
Group VII, claim(s) 48, drawn to a sealing material. 
Group VIII, claim(s) 49, drawn to a structural material.
Group VIIII, claim(s) 50, drawn to a self-cleaning material. 
Group X, claim(s) 51, drawn to a fuel tank. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to Group I to Group X inventions is the subject matter of claim 27. Evidence of lack of unity among the ten groups of inventions is found in, for example, Mazany (US 2014/0134354, cited by applicant), which teaches the feature common to Group I to Group X inventions, i.e., a barrier layer/overlayer or underlayer (para [0012] [0013]) comprising at least an organic polymer (para [0013] [0015], various suitable organic polymers), and 0.5% to 90% of graphene nanoplatelets (para [0013] [0014]), which range overlaps with the instantly claimed range of 0.01 and 99.9% by weight of a 2D graphene or 2D graphene derivative material.  Mazany teaches suitable graphene material are those having a diameter of about 5 µm to 25 µm (para [0014]), and suitable graphene are those manufactured by XG Sciences having a surface area of about 20 to 2600 m2/g, which ranges overlap with the instantly claimed ranges.  Mazany teaches product having different barrier layers with different concentration of graphene (para [0006] [0014]), considered as meeting the claimed limitations of having a gradient concentration of the 2D graphene.  Therefore, no special 
The inventions require a different field of search and employing different search strategies or search queries related to process and apparatus searches.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YAN LAN/Primary Examiner, Art Unit 1782